Cite as 2015 Ark. 401

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-15-586

                                                    Opinion Delivered   October 29, 2015

WAYNE FREDERICK POLAND                              PRO SE MOTION FOR EXTENSION
                   APPELLANT                        OF TIME TO FILE BRIEF AND
                                                    MOTION FOR APPOINTMENT OF
V.                                                  COUNSEL
                                                    [CHICOT COUNTY CIRCUIT COURT,
WENDY KELLEY, DIRECTOR,                             NO. 09CV-15-42]
ARKANSAS DEPARTMENT OF
CORRECTION                                          HONORABLE ROBERT BYNUM
                     APPELLEE                       GIBSON, JUDGE

                                                    APPEAL DISMISSED; MOTIONS
                                                    MOOT.


                                        PER CURIAM

       In 2003, appellant Wayne Frederick Poland was charged with 40 counts of rape, 20

counts of possession of child pornography, and one count of failure to appear. In 2009, he

pleaded guilty to all the counts of rape, possession of child pornography, and failure to appear

for which he was sentenced to 300 months’, 120 months’, and 72 months’ imprisonment,

respectively.

       On April 30, 2015, Poland filed in the circuit court a pro se petition for writ of habeas

corpus alleging over one hundred paragraphs of grounds supporting issuance of the writ,

including, but not limited to, concerns about his food and dietary requirements, medically and

religiously, while in the county jails; claims of a speedy-trial violation; questions regarding the

excessive amount of bail-bond money ordered; claims of ineffective assistance of counsel;

issues regarding the admissibility of his computer and computer-expert testimony during a
                                      Cite as 2015 Ark. 401

pretrial hearing; arguments regarding the law-enforcement officers’ failure to question him

during their investigation and reliance on the victims’ statements; complaints about the lack

of a law library at his disposal; a myriad of complaints regarding the conditions of his

confinement, including disregard of his physical well-being and lack of medical care and

attention; the circuit court’s denial of a motion for change of venue; lack of an evidentiary

hearing regarding the location that his plea was taken; and claims that his guilty plea was not

knowingly, intelligently, and voluntarily made due to the loss of his mental and physical

fortitude while being detained. The circuit court denied Poland’s petition for writ of habeas

corpus, finding he made no allegation that his judgment and commitment was invalid on its

on face or that the trial court lacked jurisdiction. Poland filed a timely notice of appeal from

the denial.

       Now before us are Poland’s motion for extension of time to file a brief and motion for

appointment of counsel. Because it is clear from the record that Poland could not prevail on

appeal, we dismiss the appeal, and the motions are therefore moot. An appeal from an order

that denied a petition for postconviction relief, including a petition for writ of habeas corpus,

will not be permitted to go forward where it is clear that the appellant could not prevail. Daniels

v. Hobbs, 2011 Ark. 192 (per curiam).

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings are

clearly erroneous. A finding is clearly erroneous when, although there is evidence to support it,

the appellate court after reviewing the entire evidence is left with a definite and firm conviction

that a mistake has been committed. Hobbs v. Gordon, 2014 Ark. 225, at 5, 434 S.W.3d 364, 367.


                                                 2
                                      Cite as 2015 Ark. 401

Here, the circuit court correctly determined that Poland did not allege grounds in his petition

on which the writ could be granted.

       A writ of habeas corpus is proper when a judgment of conviction is invalid on its face

or when a trial court lacked jurisdiction over the cause. Fields v. Hobbs, 2013 Ark. 416. The

burden is on the petitioner in a habeas-corpus petition to establish that the trial court lacked

jurisdiction or that the judgment-and-commitment order was invalid on its face; otherwise, there

is no basis for a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219,

226 S.W.3d 797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the

lack of jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to

believe” that he is illegally detained. Id. at 221, 226 S.W.3d at 798.

       As to Poland’s argument, that a hearing may be necessary to determine “where he signed

the plea bargain and entered his nolo-contendere plea on September 2, 2009,” the record before

this court does not contain Poland’s plea statement or judgment-and-commitment order, nor

were those documents before the circuit court for consideration when it denied his request for

habeas relief. Thus, we cannot reach the merits of Poland’s jurisdictional argument because he

has failed to supply us with the pleadings, documents, and testimony necessary to review the

issue. See, e.g., Cloird v. State, 352 Ark. 190, 195, 99 S.W.3d 419, 423 (2003) (referencing Cloird

v. State, CR-00-166 (Ark. Oct. 11, 2001) (per curiam) (stating this court was “unable to determine

whether the trial court lacked jurisdiction over the criminal offense”)).

       Even if Poland raises the argument on appeal, he cannot append or supplement the

record or his yet-to-be filed brief to include the necessary pleadings, documents, or testimony,


                                                3
                                       Cite as 2015 Ark. 401

as this court cannot, in the exercise of its appellate jurisdiction, receive testimony or consider

anything outside the record below. See, e.g., Smith v. Hobbs, 2015 Ark. 312, at 2, ___ S.W.3d ___,

___ (per curiam) (stating that a pretrial hearing and affidavit were not referenced in the circuit

court’s orders which were the subject of the appeal, and, in the exercise of its appellate

jurisdiction, this court cannot receive testimony or consider anything outside the record).

       As to Poland’s argument that the writ should issue on the ground that he was denied a

speedy trial, speedy-trial issues are not cognizable in a habeas proceeding. Davis v. State, 2011
Ark. 6 (per curiam) (citing Barker v. Wingo, 407 U.S. 514 (1972)). Assertions of trial error, such

as allegations of speedy-trial violations, do not implicate the facial validity of the judgment or

the jurisdiction of the trial court, and those claims are not cognizable in proceedings for the writ.

Murphy v. State, 2013 Ark. 155 (per curiam).

       All of Poland’s claims that his trial counsel was ineffective are also not cognizable in a

habeas proceeding. Woodson v. Hobbs, 2015 Ark. 304, 467 S.W.3d 147 (per curiam) (citing

McConaughy v. Lockhart, 310 Ark. 686, 840 S.W.2d 166 (1992)). In the same vein, Poland’s claims

regarding the computer evidence and the computer-expert testimony are not claims cognizable

in a habeas-proceeding, as they do not implicate the facial validity of the judgment or the

jurisdiction of the court. Watson v. State, 2014 Ark. 147 (per curiam).

       Regarding Poland’s claim that his plea was not knowingly, intelligently, or voluntarily

made, a habeas-corpus proceeding does not afford a prisoner an opportunity to retry his case.

Hobbs v. Turner, 2014 Ark. 19, 431 S.W.3d 283. When a defendant enters a plea of guilty, the

plea is his or her trial. Crockett v. State, 282 Ark. 582, 669 S.W.2d 896 (1984). Claims of trial


                                                 4
                                       Cite as 2015 Ark. 401

error are not within the purview of a writ of habeas corpus. See Mackey v. Lockhart, 307 Ark. 321,

819 S.W.2d 702 (1991). Habeas proceedings are also not a means to challenge the sufficiency

of the evidence in a case. Griffis v. Hobbs, 2015 Ark. 121, 458 S.W.3d 703 (per curiam). Claims

of an involuntary plea or of improper plea procedures do not raise a question of facial invalidity

or the court’s jurisdiction such as may be addressed in a habeas-corpus proceeding. Id.

       Essentially, the remainder of Poland’s claims contest the conditions of his detention or

confinement pending disposition of his case. None of Poland’s contentions reference the

validity of his judgment or the jurisdiction of the court. When a petitioner in a habeas

proceeding fails to raise a claim within the purview of a habeas action, the petitioner fails to meet

his burden of demonstrating a basis for a writ of habeas corpus to issue. Benton v. State, 2013
Ark. 385 (per curiam). Poland clearly did not meet his burden; therefore, he could not prevail

on appeal. See Quezada v. Hobbs, 2014 Ark. 396, 441 S.W.3d 910 (per curiam).

      Appeal dismissed; motions moot.




                                                 5